                                           Case 4:19-cv-01378-YGR Document 23 Filed 04/20/20 Page 1 of 5




                                   1                                   UNITED STATES DISTRICT COURT

                                   2                                  NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                          ARMANDO RODRIGUEZ,
                                   4                                                         Case No. 19-cv-01378-YGR (PR)
                                                         Plaintiff,
                                   5                                                         ORDER OF DISMISSAL WITHOUT
                                                  v.                                         PREJUDICE
                                   6
                                          GAVIN NEWSOM, et al.,
                                   7
                                                         Defendants.
                                   8

                                   9      I.   BACKGROUND
                                  10           Plaintiff, a civil detainee at Napa State Hospital (“NSH”), has filed a pro se civil rights

                                  11   action pursuant to 42 U.S.C. § 1983. Dkt. 1. In his original complaint, Plaintiff named the

                                  12   following Defendants: Governor Gavin Newsom; the Department of State Hospitals (“DSH”); and
Northern District of California
 United States District Court




                                  13   DSH Deputy Director George Maynard. Id. at 1. Plaintiff attempted to sue these Defendants in

                                  14   their individual and official capacities. Id. Plaintiff sought declaratory and injunctive relief.

                                  15           He has been granted leave to proceed in forma pauperis (“IFP”). Dkt. 11.

                                  16           The Court conducted an initial screening of the complaint pursuant to 28 U.S.C.

                                  17   § 1915A(a). Dkt. 17. The following summary was taken from the Court’s initial screening order:

                                  18                   Plaintiff claims that he is a patient at NSH who belongs to one of the
                                                       “four ‘Incompetent to Stand Trial’ programs in the State of
                                  19                   California.” Dkt. 1 at 2. It seems that Plaintiff was acquitted of
                                                       criminal charges by reason of insanity and has since been
                                  20                   involuntarily civilly committed to NSH. Id. However, he claims that
                                                       due to “overcrowding,” patients are housed with less square footage
                                  21                   of space than legally mandated.” Id. Plaintiff alleges that such
                                                       overcrowding has resulted in the following: (1) insufficient
                                  22                   educational, community re-entry, up-to-date treatment, and specialty
                                                       programs; (2) overworking nursing staff and affecting “their ability to
                                  23                   properly perform their work duties”; and (3) social workers’
                                                       caseloads being too high such that they are unable to make time for
                                  24                   their patients. Id. In addition, Plaintiff claims that DSH “regularly
                                                       denies and/or delays the release of patient records,” and DSH
                                  25                   hospitals like NSH are “in dire need of repair and maintenance.” Id.
                                                       Thus, Plaintiff claims that his Eighth Amendment rights are violated
                                  26                   based on Defendants’ deliberate indifference to his serious mental
                                                       health needs.
                                  27
                                       Id. at 2. The Court took note that “it seem[ed] that Plaintiff [was] su[ing] Defendants Newsom,
                                  28
                                          Case 4:19-cv-01378-YGR Document 23 Filed 04/20/20 Page 2 of 5




                                   1   Maynard, and the DSH on a theory that they are legally responsible for the operation of NSH (and

                                   2   other hospitals), but Plaintiff allege[d] no actions or omissions by them that caused the alleged

                                   3   constitutional violations.” Id.

                                   4          First, the Court determined that “the complaint d[id] not state a claim against the municipal

                                   5   defendants (DSH and Defendants Newsom and Maynard in their official capacity as Governor and

                                   6   DSH Deputy Director, respectively)[,]” stating as follows:

                                   7                  There is no respondeat superior liability under section 1983, i.e. no
                                                      liability under the theory that one is liable simply because he employs
                                   8                  a person who has violated a plaintiff’s rights. See Monell v. Dep’t of
                                                      Social Servs., 436 U.S. 658, 691 (1978); Taylor v. List, 880 F.2d
                                   9                  1040, 1045 (9th Cir. 1989). Thus, the mere fact that the alleged
                                                      individual wrongdoer was employed by one of these institutional
                                  10                  defendants would not be a sufficient basis on which to hold the
                                                      employing institutional defendant liable. Local governments are
                                  11                  “persons” subject to liability under 42 U.S.C. § 1983 where official
                                                      policy or custom causes a constitutional tort, see Monell, 436 U.S. at
                                  12                  690. To impose municipal liability under section 1983 for a violation
Northern District of California
 United States District Court




                                                      of constitutional rights, a plaintiff must show: (1) that the plaintiff
                                  13                  possessed a constitutional right of which he or she was deprived;
                                                      (2) that the municipality had a policy; (3) that this policy amounts to
                                  14                  deliberate indifference to the plaintiff’s constitutional rights; and (4)
                                                      that the policy is the moving force behind the constitutional violation.
                                  15                  See Plumeau v. School Dist. #40 County of Yamhill, 130 F.3d 432,
                                                      438 (9th Cir. 1997). For municipal liability, a plaintiff must plead
                                  16                  sufficient facts regarding the specific nature of the alleged policy,
                                                      custom, or practice to allow the defendant to defend itself effectively,
                                  17                  and these facts must plausibly suggest that the plaintiff is entitled to
                                                      relief. See AE v. County of Tulare, 666 F.3d 631, 636-37 (9th Cir.
                                  18                  2012). It is not sufficient to allege merely that a policy, custom, or
                                                      practice existed or that individual officers’ wrongdoing conduct
                                  19                  conformed to a policy, custom, or practice. See id. at 636-68.
                                  20   Id. at 3. Next, the Court found that it was not sufficient for Plaintiff to sue Defendants Newsom

                                  21   and Maynard in their individual capacities as Governor and DSH Deputy Director, respectively.

                                  22   Id. (citing Dkt. 1 at 1). The Court explained its finding further, as follows:

                                  23                  As mentioned, there is no respondeat superior liability under section
                                                      1983. See Taylor, 880 F.2d at 1045. It is not enough that the
                                  24                  supervisor merely has a supervisory relationship over the defendants
                                                      (i.e., the unnamed NSH staff); the plaintiff must show that the
                                  25                  supervisor “participated in or directed the violations, or knew of the
                                                      violations and failed to act to prevent them.” Id. Furthermore,
                                  26                  supervisor defendants are entitled to qualified immunity where the
                                                      allegations against them are simply “bald” or “conclusory” because
                                  27                  such allegations do not “plausibly” establish the supervisors’ personal
                                                      involvement in their subordinates’ constitutional wrong. Ashcroft v.
                                  28                  Iqbal, 556 U.S. 662, 676-83 (2009). Appropriate defendants would
                                                                                          2
                                          Case 4:19-cv-01378-YGR Document 23 Filed 04/20/20 Page 3 of 5



                                                      include the NSH staff who supervised his daily activities and the
                                   1                  nursing staff who were unable to provide adequate mental health
                                                      treatment, etc. Plaintiff also must provide names (or other identifying
                                   2                  information), as well as dates, times, places, and allegations that
                                                      plausibly establish liability.
                                   3
                                       Id. at 3-4. The Court then summarized the requirements for Plaintiff to correct the
                                   4
                                       aforementioned deficiencies, as follows:
                                   5
                                                      Plaintiff will be given leave to file an amended complaint in which he
                                   6                  clearly links each defendant to the alleged injury, or injuries, for
                                                      which that defendant is alleged to be responsible. While Plaintiff
                                   7                  must, in filing his amended complaint, provide sufficient information
                                                      to give the defendants fair notice of the nature of the claims against
                                   8                  them, Plaintiff need not provide a lengthy narrative with respect to
                                                      each defendant to satisfy the pleading requirements of Rule 8.
                                   9                  Instead, Plaintiff should provide a concise statement identifying each
                                                      defendant and the specific action or actions the defendant took, or
                                  10                  failed to take, that allegedly caused the deprivation of Plaintiff’s
                                                      constitutional rights, as well as the injury resulting therefrom.
                                  11                  Additionally, Plaintiff should not name any defendant who is linked
                                                      solely in his respondeat superior capacity or against whom Plaintiff
                                  12                  cannot allege facts that would establish supervisorial liability.
Northern District of California
 United States District Court




                                  13   Id. at 4. The Court granted Plaintiff twenty-eight days to file an amended complaint to cure the

                                  14   pleading deficiencies, or to suffer dismissal of the action. As mentioned, Plaintiff filed an

                                  15   amended complaint, which the Court will now review below. See Dkt. 22.

                                  16    II.   DISCUSSION
                                  17          A.     Standard of Review
                                  18          A federal court must conduct a preliminary screening in any case in which a prisoner seeks

                                  19   redress from a governmental entity or officer or employee of a governmental entity. 28 U.S.C.

                                  20   § 1915A(a). In its review, the court must identify any cognizable claims and dismiss any claims

                                  21   that are frivolous, malicious, fail to state a claim upon which relief may be granted, or seek

                                  22   monetary relief from a defendant who is immune from such relief. Id. § 1915A(b)(1), (2). Pro se

                                  23   pleadings must be liberally construed. Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th

                                  24   Cir. 1988).

                                  25          To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two essential elements:

                                  26   (1) that a right secured by the Constitution or laws of the United States was violated, and (2) that

                                  27   the alleged violation was committed by a person acting under the color of state law. West v.

                                  28   Atkins, 487 U.S. 42, 48 (1988).
                                                                                         3
                                          Case 4:19-cv-01378-YGR Document 23 Filed 04/20/20 Page 4 of 5



                                              B.    Legal Claims
                                   1
                                              Deliberate indifference to a prisoner’s serious medical needs violates the Eighth
                                   2
                                       Amendment’s proscription against cruel and unusual punishment. See Estelle v. Gamble, 429 U.S.
                                   3
                                       97, 102-04 (1976). Prisoners’ mental health needs are among the medical needs covered by the
                                   4
                                       Eighth Amendment. See generally Doty v. County of Lassen, 37 F.3d 540, 546 (9th Cir. 1994).
                                   5
                                       To prove that the response of prison officials to a prisoner’s mental health needs was
                                   6
                                       constitutionally deficient, the prisoner must establish (1) a serious mental health need and
                                   7
                                       (2) deliberate indifference to that need by prison officials. See McGuckin v. Smith, 974 F.2d 1050,
                                   8
                                       1059-60 (9th Cir. 1992), overruled on other grounds, WMX Technologies, Inc. v. Miller, 104 F.3d
                                   9
                                       1133, 1136 (9th Cir. 1997) (en banc).
                                  10
                                              Plaintiff subsequently filed a three-page, handwritten amended complaint, in which he
                                  11
                                       again names Defendants Newsome and Maynard (leaving out DSH as a named Defendant),
                                  12
Northern District of California




                                       repeats similar allegations from his original complaint, and seeks injunctive relief as well as
 United States District Court




                                  13
                                       compensatory and punitive damages. Dkt. 22. Plaintiff again claims that Defendants Newsome
                                  14
                                       and Maynard are “responsible for the operations at the Department of State Hospitals.” Id. at 1.
                                  15
                                       Plaintiff seems to claim that these Defendants thus proximately caused the deprivation of
                                  16
                                       Plaintiff’s right to adequate living conditions as NSH due to overcrowding, including limiting his
                                  17
                                       access to mental health treatment. Id. There is, however, no respondeat superior liability under
                                  18
                                       section 1983 solely because a defendant is responsible for the actions or omissions of another. See
                                  19
                                       Taylor, 880 F.2d at 1045. Therefore, the Court finds that Plaintiff has failed to name the
                                  20
                                       individually responsible defendants and to link them specifically to his claims. Furthermore, the
                                  21
                                       Court notes that Plaintiff has failed to explain how he exhausted his administrative remedies with
                                  22
                                       respect to any alleged claims in his amended complaint.
                                  23
                                               Finally, to the extent that Plaintiff seeks class action status in his amended complaint, such
                                  24
                                       a request will be denied. “[A] litigant appearing in propria persona has no authority to represent
                                  25
                                       anyone other than himself.” Russell v. United States, 308 F.2d 78, 79 (9th Cir. 1962). Any
                                  26
                                       allegations pertaining to a class action are DISMISSED because pro se prisoner-plaintiffs are not
                                  27
                                       adequate class representatives able to fairly represent and adequately protect the interests of a
                                  28
                                                                                         4
                                          Case 4:19-cv-01378-YGR Document 23 Filed 04/20/20 Page 5 of 5




                                   1   class. Oxendine v. Williams, 509 F.2d 1405, 1407 (4th Cir. 1975). Accordingly, any such request

                                   2   by Plaintiff for class certification is DENIED.1

                                   3          In sum, the Court has reviewed Plaintiff’s amended complaint and finds that it does not

                                   4   cure the pleading deficiencies identified in the Court’s Order dismissing the original complaint

                                   5   with leave to amend. Accordingly, Plaintiff’s claims are DISMISSED without prejudice for

                                   6   failure to state a claim upon which relief may be granted.

                                   7   III.   CONCLUSION
                                   8          For the foregoing reasons, the amended complaint is DISMISSED without prejudice under

                                   9   28 U.S.C. § 1915A(b) for failure to state a claim under section 1983.

                                  10          Further, this Court CERTIFIES that any IFP appeal from this Order would not be taken “in

                                  11   good faith” pursuant to 28 U.S.C. § 1915(a)(3). See Coppedge v. United States, 369 U.S. 438, 445

                                  12   (1962); Gardner v. Pogue, 558 F.2d 548, 550 (9th Cir. 1977) (indigent appellant is permitted to
Northern District of California
 United States District Court




                                  13   proceed IFP on appeal only if appeal would not be frivolous).

                                  14          The Clerk of the Court shall terminate any pending motions as moot and close the file.

                                  15          IT IS SO ORDERED.

                                  16   Dated: April 20, 2020

                                  17                                                      ______________________________________
                                                                                          YVONNE GONZALEZ ROGERS
                                  18                                                      United States District Judge
                                  19

                                  20
                                              1
                                  21            The Court notes that there exists a pending class action involving all current and future
                                       California inmates requiring medical care under the medical care system operated by the
                                  22   California Department of Corrections and Rehabilitation (“CDCR”), in which the Plaintiffs
                                       claimed that the CDCR is providing constitutionally deficient medical care in violation of the
                                  23   Eighth Amendment, and that the current systems and resources cannot properly care for and treat
                                  24   the prisoners in custody. See Plata v. Schwarzenegger, No. C 01-01351 JST (N.D. Cal. filed
                                       2001). A three-judge court was convened, which issued a remedial order requiring the State to
                                  25   reduce the prison population to 137.5% of the prisons’ design capacity within two years, which,
                                       absent compliance through other means, would involve releasing some prisoners before their full
                                  26   sentences have been served. See Brown v. Plata, 563 U.S. 493, 509-10 (2011). The three-judge
                                       court consolidated this action with another federal class action, Coleman v. Wilson, 912 F. Supp.
                                  27   1282 (E.D. Cal. 1995), which involved a class of prisoner-plaintiffs with certain serious mental
                                  28   disorders.

                                                                                          5
